                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    CHARLES G. MOORE and KATHLEEN F.                       CASE NO. C19-1539-JCC
      MOORE,
10
                                                             MINUTE ORDER
11                             Plaintiffs,
             v.
12
      UNITED STATES OF AMERICA,
13
                               Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court pursuant to the parties’ stipulated motion to file over-
18
     length briefs and extend the briefing schedule (Dkt. No. 28). Finding good cause, the Court
19
     GRANTS the motion and ORDERS as follows:
20
            1. Defendant shall have ten (10) additional pages for its combined reply in support of its
21
                  motion to dismiss and response in opposition to Plaintiffs’ motion for summary
22
                  judgment, for a total of thirty-four (34) pages. Pursuant to Local Civil Rule 7(f),
23
                  Plaintiffs shall have half that number of pages for their reply.
24
            2. Defendant’s combined reply in support of its motion to dismiss and response in
25
                  opposition to Plaintiffs’ motion for summary judgment shall be filed no later than
26


     MINUTE ORDER
     C19-1539-JCC
     PAGE - 1
 1           May 11, 2020.

 2        3. Plaintiffs’ reply brief shall be filed no later than June 1, 2020.

 3        4. Defendant’s motion to dismiss (Dkt. No. 26) and Plaintiff’s motion for summary

 4           judgment (Dkt. No. 29) shall be noted for consideration on June 1, 2020. The Clerk is

 5           directed to RENOTE Docket Number 26 accordingly.

 6        DATED this 27th day of March 2020.

 7                                                         William M. McCool
                                                           Clerk of Court
 8
 9                                                         s/Tomas Hernandez
                                                           Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1539-JCC
     PAGE - 2
